—In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Nassau County (Mahon, J.), dated October 22, 1999, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly concluded that there are questions of fact as to whether the plaintiff was abandoned by the defendant within the meaning of Domestic Relations Law § 170 (2). Accordingly, the motion for summary judgment was properly denied (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; see also, Schine v Schine, 31 NY2d 113; Haymes v Haymes, 221 AD2d 73). Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.